O’Donnell, J.,
dissenting.
{¶ 28} I respectfully dissent.
{¶ 29} In my view, a person’s opportunity to provide medical and social information pursuant to R.C. 3107.09(D) and 3107.091 depends on whether the person is a biological parent of the adopted person. Here, the difficulty arises *285because there has been no determination of parentage with regard to the putative father.
{¶ 30} Pursuant to statute and case law, a final decree of adoption brings finality to the process. R.C. 3107.15(A); State ex rel. Kaylor v. Bruening (1997), 80 Ohio St.3d 142, 145, 684 N.E.2d 1228. And R.C. 3107.09(D) provides that, even after adoption, “[a] biological parent, or another person who provided information in the preparation of the social and medical histories of the biological parents of a minor, may cause the histories to be corrected or expanded to include different or additional types of information.” Moreover, R.C. 3107.091 states that “a biological parent whose offspring, as a minor, was adopted and with respect to whom a medical and social history was not prepared prior or subsequent to the adoption” may provide a medical and social history for addition to the adoption records.
{¶ 31} It appears, however, that neither R.C. 3107.09 nor R.C. 3107.091 applies here because while a biological parent may provide a medical and social history or cause such histories to be supplemented or expanded after the entry of an adoption decree, the putative father in this case has not been determined to be the biological parent of the child adopted by the Fumases. Moreover, there is no evidence that the putative father is “another person who provided information in the preparation of the social and medical histories” before the adoption. R.C. 3107.09(D). Furthermore, these statutes do not provide any opportunity for a putative father to initiate, or for a juvenile court to conduct, parentage proceedings subsequent to the entry of an adoption decree by a probate court.
{¶ 32} In my view, the juvenile court is acting outside the scope of R.C. 3107.09 and 3107.091, and it has no other jurisdictional basis to determine the child’s parentage. Therefore, R.C. 3107.15(A) controls, and the adoption decree issued by the probate court divests the juvenile court of jurisdiction to conduct proceedings in the parentage action.
{¶ 33} For these reasons, I respectfully dissent and would grant the writ of prohibition to prevent the juvenile court from proceeding in the parentage action.
Lanzinger, J., concurs in the foregoing opinion.